DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-21) in the reply filed on April 19, 2022 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description:
Figure 4A – numeral 376 (in upper right corner of figure)
Figure 4C – numeral 336 (in upper left corner of figure)
Figures 5A and 5B – numeral 500
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
//
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shallow trench isolation dielectric liner, as noted in claims 8 and 20, must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 11, 12, and 16 are objected to because of the following informalities:  
In claim 1, line 8: change “trench” to - - a trench - - 
In claim 11, line 15: change “do” to - - does - - 
In claim 12, line 10: change “dope” to - - doped - - 
In claim 16, line 3: change “vertically” to - - a vertically - - 
In claim 16, line 5: change “horizontally” to - - a horizontally - - 
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US 2020/0098798 A1, hereinafter referred to as ‘Takahashi’)
As to claim 1, Takahashi teaches a pixel cell (see figures 1-5), which comprises:
a semiconductor substrate (102) having a front side (122) and a back side (124) – (see e.g. figure 2); 
a pixel region including at least one photosensitive region (110) in the semiconductor substrate – (see figures 1 and 5),
a pixel transistor region (e.g. 140; numerals 116, 134, and 136 are also pixel transistors) including a transistor channel region (see region below transistor 140 in figure 4A) in the semiconductor substrate (102); and 
a trench isolation structure (111, 112, 114), at least part of said trench isolation structure surrounds (shown in figure 4A) the transistor channel region for isolating the pixel transistor region from the pixel region.
As to the limitation of claim 1, lines 4-5, specifically: “wherein the at least one photosensitive region accumulates image charge photogenerated in the at least one photosensitive region in response to incident light”, the applicant should note that this limitation is merely stating the notoriously well-known fact of how photodiodes function, and does not further the limit or add patentable weight to the claim.
As to the language of claim 1, line 1, specifically: “A LOFIC pixel cell for a CMOS image sensor”, this preamble language is not afforded any patentable weight, since the body of claim 1 does not refer to any structural characteristics indicative of a LOFIC pixel cell or CMOS image sensors.

As to claim 2, Takahashi teaches a shallow trench isolation structure (112, 114) in the front side of the semiconductor substrate and enclosing at least a portion of the transistor channel region (i.e. region below transistor 140); and 
a deep trench isolation structure (111) in the back side of the semiconductor substrate and enclosing at least a portion of the transistor channel region – (see figure 4A).
As to claim 3, Takahashi teaches the deep trench isolation structure (111) is extended from the backside toward the front side and contacts the shallow trench isolation structure (112, 114) – (see figure 4A).  

As to claim 5, Takahashi teaches the deep trench isolation structure (111) includes a first section (111s) positioned under a junction associated with the transistor channel region (i.e. region below transistor 140), the first deep trench isolation structure section contacting the shallow trench isolation structure(112, 114 – shown in figure 4A), wherein the first deep trench isolation structure section (111s) and the shallow trench isolation structure (112, 114) surrounds the junction associated with the transistor channel region (see figure 1 and 4A).  


Allowable Subject Matter
Claims 4, 6, 8, 9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  (Claims 7 and 10 are also objected to, as being dependent upon objected claims.)
//
Claims 12-21 are allowable.
The following is an examiner’s statement of reasons for allowability.
The prior art of record does not teach or suggest the disclosed invention regarding a pixel array for a CMOS image sensor, particularly characterized by having:
a pixel transistor region comprising 
a doped well region disposed in the semiconductor substrate beneath the at least one transistor gate and surrounding the drain/source regions and the at least one floating 3023-P3039US (OVTI-0070502)diffusion region, the doped well region having a second conductive type that is different from the first conductive type of the drain/source regions; 
a first shallow trench isolation structure in the front side of the semiconductor substrate and extending around the perimeter of the pixel transistor region; and 
a first deep trench isolation structure in the back side of the semiconductor substrate, wherein the first back side deep trench isolation structure extends a first depth into the semiconductor substrate and abuts against the first shallow trench isolation structure, 
wherein the first deep trench isolation structure together with the first shallow trench isolation structure isolates the pixel transistor region from the pixel region by encapsulating the doped well region, as recited within independent claim 12.  
Claims 13-21 depend from claim 12.



Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812